DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Larry B. Donovan on 01 February 2022. The instant examiner’s amendment, in combination with the amendment filed by Applicant on 23 April 2021 and the examiner’s amendment mailed 19 May 2021, places the claims in condition for allowance. The application has been amended as follows:
Claim 1:
Line 3: Please replace “the pocket” with “the blind pocket”
Line 5: Please replace “weapon” with “weapon such that the blind pocket is accessible from an exterior of the rail”
Claim 13, line 10: Please replace “weapon” with “weapon such that the first and second blind pockets are accessible from an exterior of the rail”

Allowable Subject Matter
Claims 1 and 10-16 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641